TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 8, 2014



                                       NO. 03-14-00396-CV


    Texas Board of Chiropractic Examiners and Yvette Yarbrough, Executive Director,
                                      Appellants

                                                  v.

                              Texas Medical Association, Appellee




          APPEAL FROM 353RD DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
               AFFIRMED -- OPINION BY CHIEF JUSTICE JONES




This is an appeal from the order signed by the district court on June 5, 2014. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

district court’s order. Therefore, the Court affirms the district court’s order. The appellants shall

pay all costs relating to this appeal, both in this Court and the court below.